Citation Nr: 0839426	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for low back disability, 
for purposes of accrued benefits.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1958.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the claim for service connection 
for back disability, for accrued benefits purposes.  The 
appellant timely appealed the RO's July 2006 rating action. 


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2005. 

2.  The weight of the competent medical evidence in the file 
at the date of the veteran's death demonstrates that the 
veteran's low back disability is not related to an incident 
of military service, and that arthritis of the lumbar spine 
was not manifested to a compensable degree with a year of 
service discharge. 


CONCLUSION OF LAW

The criteria for a grant of service connection for a low back 
disability, for accrued benefits purposes, have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

By way of July 2006 pre-rating notice letter, the RO advised 
the appellant of VA's responsibilities to notify and assist 
her with her accrued benefits claim.  Moreover, the July 2006 
letter specified what was required to prove a claim for 
service connection for back disability, for accrued benefits 
purposes; the RO explained the information and/or evidence 
required from her, including medical evidence showing a 
current disability, as well as evidence that the currently 
claimed condition existed from military service to the 
present time, or evidence that the veteran's disorder was 
incurred in or aggravated by the veteran's active military 
service; and a relationship between the disorder and service.  
After, the appellant was afforded an opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim for service connection for back disability, 
for accrued benefits purposes, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2006 letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In said letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, or records from other Federal 
agencies, and requested that she identify and provide the 
necessary releases for any medical providers from whom she 
wanted the RO to obtain and consider evidence.  In the July 
2006 letter, the RO also specified that they would obtain any 
private medical records for which sufficient information and 
authorization was furnished, and that the RO would also 
obtain any pertinent VA records if she identified the date(s) 
and place(s) of treatment. 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (those five 
elements include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, although VA has not informed the 
appellant of the elements promulgated in Dingess, as the 
claim for service connection for back disability, for accrued 
benefits purposes, is being denied in the decision below, no 
rating or effective date is being set, and, therefore, the 
appellant is not prejudiced by the lack of notice of said 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist the appellant in connection with the claim on appeal.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
her accrued benefits claim.  To this end, the Board observes 
that, after numerous attempts by VA, the veteran's active and 
reserve duty medical records and Surgeon General Reports are 
not of record; they were destroyed at a 1973 fire at the 
National Personnel Records Center (NPRC) (See November 2002 
response from NPRC and RO Report of Contact, dated in May 
2003).  The Board notes that, in a case where the service 
medical records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

In addition, treatment records from two chiropractors from 
whom the veteran sought treatment for his back in May 1958 - 
Dr. Robbins and Dr. Toomes - are both deceased and their 
respective records are not available.  In addition, 
Portsmouth Naval Shipyard and Dr. J. A. have indicated that 
they did not have any medical records pertaining to the 
veteran. (See, VA's letters requesting medical private 
medical treatment).  Also, VA never received a response from 
Dr. K. S. regarding medical information on the veteran.  Dr. 
W. D'Angelo responded that he had not treated the veteran in 
several years, and that any records relating to him would 
have been purged.  During the veteran's lifetime, the veteran 
had informed VA that employment records from Greyhound Bus 
Lines were unavailable because the company had gone out of 
business.

Finally, in April 2003, during the veteran's lifetime, VA 
examined him to determine the etiology of any currently 
present back disability to include its relationship, in any, 
to his period from military service.  A copy of the April 
2003 VA examination report is contained in the claims file.  
The appellant has indicated that she does not have any 
additional information or evidence to give to VA to 
substantiate her claim.  (See VA Notice Response Form, dated 
and signed by the appellant in July 2006).   

The Board finds that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  To request a medical opinion on the contended causal 
relationship between the veteran's low back disorder and his 
period of military service at this late date would require a 
clinician to review a dearth of service treatment records, 
August 1958 private hospital report containing the veteran's 
self-reported three-week history of low back pain, and an 
April 2003 VA examiner's opinion against the claim.  Because 
such opinion has already been requested and provided in April 
2003, further opinion based only on a review of the evidence, 
and not based on independent examination findings, is not 
necessary to decide the claim.  Under these circumstances, 
any opinion on whether a disability is linked to service 
would obviously be speculative. Therefore, the Board finds 
that no further development is warranted, to include 
obtaining a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).  In view of the 
foregoing, the Board finds that  the record also presents no 
basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim decided in the decision below.  

II.  Relevant Laws and Regulations 

Service Connection Criteria

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309.

Accrued Benefits Criteria

Upon the death of a veteran who died on or after December 16, 
2003, periodic monetary benefits to which he was entitled 
under existing ratings or decisions or those based on 
evidence in the file at the date of death (accrued benefits) 
and due and unpaid, shall, upon the death of the veteran may 
be paid to specified parties.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Eligibility for VA benefits is based 
on statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 
38 C.F.R. §§ 3.1, 3.6 (2008).  

Applications for accrued benefits must be filed within one 
year after the date of death. If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002);38 C.F.R. § 3.1000 (2008).  A determination as to 
whether there are accrued benefits must be based on the  
evidence in the file at the date of death.  38 C.F.R. 
§ 3.1000(d)(4).



III.  Accrued Benefits Analysis

The appellant asserts that service connection for back 
disability, for accrued benefits purposes, should be 
established.  Her claim is predicated on the allegation that 
the veteran's back disability had its onset during his period 
of military service and continued up until his death on July 
[redacted], 2005.  The veteran's claim for service connection for 
back disability was pending and unresolved at the time of his 
death.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, respect to the appellant's 
accrued benefits claim decided below.

The veteran's January 1958 service separation examination, 
the only service treatment record contained in the claims 
file at the time of the veteran's death, reflects that the 
spine was evaluated as "normal."  As noted previously 
herein, the remainder of the veteran's service treatment 
records are not available; the file indicates that they may 
have been lost in the fire at the National Personnel Records 
Center (NPRC) in 1973.  A February 1959 morning report, 
submitted by Second Battle Group 10th Infantry Division, 
located at an Army base in Schweinfurt, Germany, reflects 
that the veteran's military occupational specialty, Light 
Weapons Infantryman, had remained unchanged.   

An August 1958 letter from the United States Army Reserves 
(USAR) to the veteran indicated that they had received his 
previous letter, wherein he indicated that he had been unable 
to attend any USAR meetings because he had ruptured a disc.  
It was noted that a letter had been sent to the veteran's 
then treating physician, Dr. Chien-Min, for a medical 
diagnosis and to determine whether the veteran should be 
discharged from the USAR.  (See August 1958 letter from the 
USAR to the veteran). 

Post-service private and VA medical evidence show reflects 
that in August 1958, four months after the veteran's service 
discharge in January 1958, he was admitted to a private 
hospital for a ruptured intervertebral disc on the right 
atL4-5, for which he underwent a hemilaminectomy.  A 
pathology report was consistent with nucleus pulposus.  When 
admitted in August 1958, the veteran gave a three-week 
history of pain in the lower lumbar region that radiated into 
his right thigh, leg and ankle.  The veteran stated that he 
had tried physical therapy and osteopathic treatment, but 
without any positive results.  The veteran made no reference 
to any back pain or injury during his period of military 
service, which had terminated just four months previously in 
April 1958.  It was noted that he was employed in 
construction.  (See August 1958 hospital records, prepared 
and submitted by Portsmouth Hospital).  Subsequent VA and 
private treatment records reflects that the veteran continued 
to seek treatment for his low back problems, to include 
additional lumbar spine surgeries.  

In April 2003, VA examined the veteran for the sole purpose 
of determining the etiological relationship, if any, between 
his current back disability and his period of military 
service.  At that time, X-rays of the lumbar spine showed 
severe degenerative disc and joint disease at L3-5.  After a 
physical evaluation of the veteran's spine and a review of 
the claims file, to include the veteran's January 1958 
service separation examination report and the above-
referenced August 1958 hospital reports, the VA physician 
offered the opinion that it appeared that the "low back pain 
with radicular symptoms occurred about 3-4 months after 
discharge from the service."  The bases for the opinion 
included a 3 week history of symptoms when the veteran was 
seen in August 1958, and that the veteran stated he was in 
active reserves at the time. 

Based upon a comprehensive review of the evidence of record, 
the Board finds evidence of record at the time of the 
veteran's death demonstrating that the veteran's severe 
degenerative disc and joint disease of L3-5 was due to an 
injury or disease incurred in, aggravated by, or otherwise 
related to service.  There are no medical reports 
demonstrating the presence of back disability in service or 
for four months immediately following service.  In fact, as 
correctly reported by an April 2003 VA physician, the medical 
evidence shows that, when the veteran was seen at a private 
hospital for his low back in August 1958, just four months 
after he was discharged from service, he gave a three-week 
history of low back pain.  Not even the veteran purported to 
relate his then current low back pathology to his period of 
military service, which had terminated just four months 
previously.  

In addition, at the time of the veteran's death, there was no 
competent evidence demonstrating that arthritis (as opposed 
to a ruptured intervertebral disc at L4-5) was manifested to 
a degree of 10 percent or more in the first post-service 
year.  The Board has taken note of statements, submitted by 
the claimant's wife and G.T., a long-standing acquaintance of 
the veteran, wherein they maintain that the veteran had 
experienced back pain since military service.  When, however, 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant or G.T. possess medical expertise and 
it is not contended otherwise.  Moreover, a determination as 
to whether there are accrued benefits must be based on the  
evidence in the file at the date of death.  38 C.F.R.  § 
3.1000(d)(4).  

Because the evidence in the file at the date of the veteran's 
death does not show that there were any periodic monetary 
benefits that were due and unpaid, the claim for 


accrued benefits must be denied.  For these reasons, because 
the preponderance of evidence is against the claim, service 
connection for back disability on both direct and presumptive 
bases, for the purposes of accrued benefits, is not 
warranted.  38 U.S.C.A. §§1101, 1131, 1112, 1113, 5103, 
5103A, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1008.


ORDER

Service connection for low back disability, for accrued 
benefit purposes, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


